—Order, Supreme Court, New York County (Herbert Adlerberg, J.), entered March 30, 1999, which denied the petition for a writ of habeas corpus, unanimously affirmed, without costs.
Petitioner, having been convicted of a new crime committed while he was on parole, had no right to a preliminary parole revocation hearing (see, Executive Law § 259-i [3] [c] [i]; see also, People ex rel. Johnson v Russi, 258 AD2d 346, appeal dismissed 93 NY2d 945). We do not reach petitioner’s arguments with respect to the determination rendered after the final parole revocation hearing since that determination postdates the order from which the present appeal is taken (see, supra). Were we to reach those arguments, however, we would find them unavailing. We have considered petitioner’s remaining arguments and find them unavailing. Concur — Williams, J. P., Tom, Saxe and Friedman, JJ.